Citation Nr: 0033834	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to March 
1957, with periods of active duty for training with the North 
Carolina National Guard.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in February 1997, from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  In light of 
this new law, the RO is invited to revisit the August 2000 
decision which denied as not well-grounded, the claim of 
entitlement to service connection for a seizure disorder.

The issue of entitlement to service connection for a kidney 
disorder is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for residuals of a head injury was denied by a Board decision 
dated in February 1991.

2.  Additional evidence received subsequent to the Board 
decision in 1991 includes lay statements, private medical 
records, and VA medical records.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for residuals of a head injury, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as there is no competent 
evidence of record that the veteran's inservice injury was 
incurred in the line of duty and was not due to willful 
misconduct.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a head injury is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Service 
connection may be granted for a disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  No 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct.  38 U.S.C.A. § 1110.  
Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death.  38 C.F.R. § 3.1(n) (2000). 

In this case, the veteran's claim of entitlement to service 
connection for residuals of a head injury was denied by a 
Board decision dated in February 1991.  Therefore, that 
decision is final.  38 U.S.C.A. § 7104.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§  5108, 7104; 38 C.F.R. § 3.104.  
New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a).  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Id.; Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence considered by the Board in 1991, included the 
veteran's service medical records, that showed treatment and 
diagnosis of a mild brain concussion in January 1957, which 
was the result of a fight involving the veteran.  An 
investigation report dated in March 1957 documents a decision 
that the veteran's injuries were not incurred in the line of 
duty and were due to his own misconduct.  

A VA examination conducted in September 1964, reported the 
inservice brain concussion.  In December 1964, the RO issued 
an administrative decision which found that the veteran's 
injuries were not sustained in the line of duty and were due 
to willful misconduct.  

Personal statements from friends and family of the veteran 
were received in May 1967, regarding the veteran's report of 
head injuries he incurred from being beaten in service, and 
their observations of his condition since that time.  At a VA 
examination conducted in July 1967, the examiner was not 
certain regarding a complete diagnosis, but referenced the 
cerebral concussion the veteran incurred during service.  

In a July 1967 supplemental decision, the RO confirmed the 
December 1964 administrative decision that determined that 
the veteran's head injury was not incurred in the line of 
duty and was due to willful misconduct.  

A private medical examination conducted in February 1976, 
reported the history of a concussion in service.  The 
diagnosis was chronic tension state.  VA outpatient treatment 
records dated in 1976, report psychiatric diagnoses.  A VA 
hospital report dated in June 1976, reported a history of a 
concussion in service after the veteran was beaten.  He 
stated that since his concussion, he had experienced 
dizziness and headaches.  VA records dated in 1978 reflect a 
finding of anxiety and depression related to a head injury 
sustained in 1957.  VA outpatient treatment records dated 
from 1980 to 1983, report a history of a concussion after 
being beaten.  The diagnoses included personality disorder, 
with secondary depression and pain somatization.  VA records 
reflect the complaints and treatment for migraines in July 
1985.  In a June 1988 mental health report, the examiner 
stated that the greatest significance to the veteran's 
psychological status was being beaten in service.  A lay 
statement from the veteran's wife received in 1989, reported 
that the veteran was beaten in service and described the 
resultant disability.

Evidence considered subsequent to the Board's decision dated 
in 1991, includes lay statements, private medical records, 
and VA medical records, which report that the veteran 
incurred a brain concussion in service.  The Board finds that 
this evidence is not new and material.  The fact that the 
veteran experienced a brain concussion during service and has 
experienced residuals of that injury was clearly established 
by the evidence of record when the Board denied the veteran's 
claim in February 1991.  Therefore, further evidence of the 
injury and residuals is cumulative and redundant of evidence 
previously considered.  In this case, the veteran's claim of 
entitlement to residuals of a head injury was denied on the 
basis that the injury was due to misconduct by the veteran.  
Although the veteran has provided statements regarding the 
matter, there has not been an ultimate determination which 
reverses the finding of misconduct.  Therefore, the evidence 
is not new and material, and the claim is not reopened.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
residuals of a head injury, and the appeal is denied.  


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process.  As these procedures could 
not have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In this case, the veteran reported treatment for a kidney 
disorder which is not of record.  Therefore, the RO should 
request additional information from the veteran, concerning 
his treatment for a kidney disorder.  Under section 3 of the 
Veterans Claims Assistance Act of 2000, (to be codified at 38 
U.S.C. § 5103(A), as part of the duty to assist, VA shall 
make reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Therefore, efforts should be undertaken to obtain 
records of treatment that the veteran has specifically 
referred.  

Additionally, a veteran is entitled to a VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service.  Veterans 
Claims Assistance Act of 2000, Pub. L.106-475 (to be codified 
at 38 U.S.C.A. § 5103A).  The evidence of record is 
insufficient to decide the issue of service connection with 
any certainty and since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As such an examination has yet to be performed further 
development is in order.  

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that provides a relationship 
between a kidney disorder and his period 
of active military service.  The RO 
should request that he identify any 
health care provider that treated him for 
any kidney disorder since service.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure the same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of any 
kidney disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review and the examiner should 
acknowledge such review in the 
examination report.  Based on a review of 
the case, the examiner is requested to 
express an opinion as to whether any 
kidney disorder found is the result of 
disease or injury in service.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim on the merits, and in 
consideration of the Veterans Claims 
Assistance Act of 2000.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

